IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

            STATE OF TENNESSEE v. JON MICHAEL ANSEMAN


                    Appeal from the Circuit Court for Blount County
                      No. C-16493, 94 David R. Duggan, Judge


                No. E2010-00316-CCA-R3-CD - Filed October 11, 2010


The defendant, Jon Michael Anseman, appeals the Blount Court Circuit Court’s order
revoking his probation, and the State has moved this court to summarily affirm the circuit
court’s order pursuant to Rule 20 of the rules of this court. The motion is well taken, and the
order of the circuit court is affirmed.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal); and Mack Garner, District Public
Defender (at trial), for the appellant, Jon Michael Anseman.

Robert E. Cooper, Attorney General & Reporter; Renee W. Turner, Assistant Attorney
General; Michael L. Flynn, District Attorney General; and Tammy Harrington, Assistant
District Attorney General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

              In 2007, the circuit court suspended the defendant’s three-year sentence for
convictions of burglary and theft. In 2009, the State filed a probation violation report
claiming that the defendant moved without reporting his change of address, tested positive
for marijuana on a drug screen, failed to report to his probation officer, and failed to maintain
employment and to pay his court costs. The violation report and resulting warrant were later
amended to allege that the defendant had been arrested in May 2009 for theft and burglary
in Florida.
               In the January 2010 revocation hearing, the defendant admitted testing positive
for marijuana, failing to report to his probation officer, moving without informing the officer
of the change of address, and acquiring a conviction of theft in Florida. The circuit court
based its decision to revoke probation on these grounds as well as the defendant’s failure to
pay court costs. On appeal, the defendant does not dispute that he violated the terms of his
probation; rather, he maintains that extenuating circumstances attended the violations and
that the order of confinement for the duration of the original sentence was excessive.

               “The standard of review upon appeal of an order revoking probation is the
abuse of discretion standard.” State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App.
2007). A trial court may revoke a sentence of probation upon a finding by a preponderance
of the evidence that the defendant has violated the conditions of his release. T.C.A. §
40-35-311(e) (2006). Upon finding a violation, the trial court may “revoke the probation and
suspension of sentence and cause the defendant to commence the execution of the judgment
as originally entered.” Id.; see also Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim. App.
1980). The trial court, as the trier of fact in a probation revocation hearing, determines the
credibility of witnesses. See generally State v. Mitchell, 810 S.W.2d 733 (Tenn. Crim. App.
1991); see also Carver v. State, 570 S.W.2d 872 (Tenn. Crim. App. 1978). Furthermore,
when probation is revoked, “the original judgment so rendered by the trial judge shall be in
full force and effect from the date of the revocation of such suspension.” Id. § 40-35-310.
The trial judge retains the discretionary authority to order the defendant to serve the original
sentence. See State v. Duke, 902 S.W.2d 424, 427 (Tenn. Crim. App. 1995).

               In the present case, a plethora of violations underpin the circuit court’s order
of revocation and confinement. One of the violations entailed the commission of a theft, one
of the crimes for which the defendant had been placed on probation originally . We hold that
the circuit court did not abuse its discretion by revoking the defendant’s probation and by
ordering him to serve his sentence in confinement. Therefore, we affirm the circuit court’s
order pursuant to Rule 20. See Tenn. R. Ct. Crim. App. 20.




                                                    ___________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -2-